DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.         A request for continued examination (“RCE”) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/18/2022 has been entered. 

                                 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                            Acknowledgements
This communication is in response to claim amendments and applicant’s remarks filed on 04/18/2022.
Claims 1, 9, 11, 19, 21 and 29 have been amended.
No claims have been added or cancelled.
Claims 1-30 are pending and are presented for examination on the merits.
                                    Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 11-13, and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pierce et al. (US 20190028276), in view of Li (CN 106815728A), further in view of Du (CN 107360248A), and Lindemann (US 20190164156).
Regarding claim 1, 11 and 21, Pierce discloses:
          non-transitory computer readable storage media having instructions stored thereon that, when executed by a processor of a Distributed Ledger Technology platform host (DLT host), the instructions cause the distributed ledger technology platform host to perform operations (paragraph [0089] of Pierce):
           exposing blockchain services to a consortium of nodes operating on a blockchain communicably interfaced with the DLT host, wherein there is no pre-established consensus protocol by which the DLT host commits transactions to the blockchain on behalf of the consortium (By disclosing, “All blockchain clients (e.g. miners and/or nodes) validating transactions or blocks should agree upon the rules that define whether a block is valid” ([0049] of Pierce); and “at act 808, the blockchain client generates a new block including the transaction” ([0200] of Pierce); and “At act 810, the generated new block is communicated to other blockchain clients in the blockchain system e.g., to the network of entities implementing the blockchain” which means the blockchain client that validates the transaction interfaces with other blockchain clients ([0201] of Pierce)) (Note: the blockchain client that receives the transaction message, identifies the validation rules and validates the transaction in the prior art can be the “DLT host” in the claim) (Note: the claim limitation “wherein there is no pre-established consensus protocol by which the DLT host commits transactions to the blockchain on behalf of the consortium” is nonfunctional descriptive material because the actual method in the claim is the same regardless of whether there is pre-established consensus protocol.); 
           receiving a blockchain protocol data packet (packet) at the DLT host from a node of the consortium with a request to add a new transaction within a new block to the blockchain (By disclosing, “a data message is received that includes a request to perform a transaction related to the blockchain. Generally, a data message may include data indicative of a request to store new data in the data structure management system. The data message may comprise a transaction to be implemented by the blockchain. The transaction message may be received from a participant in the blockchain network”; “the transaction is validated and then grouped together with other prior transactions into a block” (See at least paragraph [0172], [0050], Fig 3B and Fig 8 of Pierce)), 
           executing instructions via the DLT host to obtain a transaction type from an application-specific data field embodied within a payload portion of the packet received with the request and responsively selecting one of a plurality of consensus protocol types, for validating the request to add the new block to the blockchain (By disclosing, “The transaction receiver 304 is operative to receive a data transaction message from a first participant of the plurality of participants” (paragraph [0110] of Pierce); and “Additional fields or information may be included in the transaction message. For example, each transaction may include a description field that allows for the transaction message generator to describe the transaction. Other fields that allow for identification of the transaction type may be included” (paragraph [0192] of Pierce); and “the message management module 116 may determine the transaction type of the transaction requested in a given message” (paragraph [0134] of Pierce); “the validation rules for different transaction types (e.g., creation, transfer, and/or destruction/redemption of a digital asset) may be different” (paragraph [0034] of Pierce); and “at act 804, the blockchain client identifies in data stored in a plurality of blocks of the blockchain, one more rules for validation of the transaction” ([0197] of Pierce)); and 
          adding the new transaction to the blockchain within the new block pursuant to consensus being attained via the one consensus protocol type selected by the DLT host (By disclosing, “At act 806, the blockchain client determines if the transaction is valid according to the one or more determined validation rules” ([0199] of Pierce); “If the data message is determined to be valid, at act 808, the blockchain client generates a new block including the transaction” ([0200] of Pierce); and “if valid, add the block, including all of its transactions, to their copy of the blockchain” ([0201] of Pierce)).
            Pierce does not expressly disclose:
            wherein the selected transaction type is invisible to a blockchain protocol;
             detecting and decoding, via blockchain platform host logic, the transaction type;
            determining factors for node participation in consensus based on the selected consensus protocol;
            communicating the factors to the blockchain platform host and the nodes via the blockchain protocol;
             communicating the one consensus protocol type selected by the DLT host from the DLT host to the nodes in the consortium for use in for validating the request to add the new block to the blockchain; and
           validating, via a block validator, the request to add the new transaction to the blockchain using the one consensus protocol type selected by the DLT host.
             However, Li teaches:
             wherein the selected transaction type is invisible to a blockchain protocol (By disclosing, “wherein the step of transmitting the transaction information to each of the hash value composing nodes in the network comprises encrypting the transaction information” (Claim 8 and [0021] of the original document of Li); and “The transaction information including… a transaction type” ([0010] of the original document of Li));
             detecting and decoding, via blockchain platform host logic, the transaction type (By disclosing, querying and decrypting the transaction information in the blockchain ([0021] of the original document of Li); and “The transaction information including… a transaction type” ([0010] of the original document of Li)).
            Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of executing instructions via the DLT host to obtain a transaction type from an application-specific data field embodied within a payload portion of the packet received with the request and responsively selecting one of a plurality of consensus protocol types for validating the request to add the new block to the blockchain, in view of Li to include techniques of wherein the selected transaction type is invisible to a blockchain protocol; and detecting and decoding, via blockchain platform host logic, the transaction type. Doing so would result in an improved invention because this would increase the security of the data transmission by encrypting the data packet. 
          Du teaches:
          determining factors for node participation in consensus based on the consensus protocol (By disclosing, “method step 320 further comprises selecting the set of nodes from the plurality of nodes according to the business requirements running on the locally agreed instance ([factors for node participation]) that is to be created” ([0071] of the original document of Du); the consensus instance including: POW, POS, PBFT, etc. ([0072] of the original document of Du));
           communicating the factors to the blockchain platform host and the nodes via the blockchain protocol (By disclosing, an insurance client creates a consensus instance and the consensus instance is transmitted to a blockchain platform ([0069] of the original document of Du); the business requirements are included in the consensus instances ([0071] of the original document of Du); and the consensus instance is included in a first transaction command ([0069] of the original document of Du);  and the first transaction command are broadcasted to the nodes in the blockchain network ([0069] of the original document of Du)).
          Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of selecting a consensus protocol, in view of Du to include techniques of determining factors for node participation in consensus based on the consensus protocol; and communicating the factors to the blockchain platform host and the nodes via the blockchain protocol. Doing so would result in an improved invention because this would allow the most appropriate nodes to be selected to perform the function based on the unique features/requirements of each consensus protocol, thus improving the computing efficiency of the claimed invention.  
           Lindemann teaches:
           communicating the one consensus protocol type selected by the DLT host from the DLT host to the nodes in the consortium for use in for validating the request (By disclosing, “an authenticator on a client device to securely store one or more private keys, at least one of the private keys usable to authenticate a block of a blockchain” which means the client device is a node in a blockchain network (Claim 1 of Lindemann); “At 2403, one or more rules associated with the category of transaction are identified. Returning to the above example, if the transaction is categorized as a “high value transaction” then a rule associated with this transaction type may be selected. At 2404, …, information is sent to the client indicating the authentication requirements to complete the transaction. As discussed above, this may involve identifying …, or merely indicating the particular rule which needs to be implemented (e.g., if the client maintains local copies of the rules)” ([0253] and Fig. 24 of Lindemann); and “at 2405 a set of one or more authentication techniques are selected based on the requirements specified via the rule(s) …. If authentication is successful, determined at 2406, then the transaction is permitted at 2407” ([0254] and Fig. 24 of Lindemann));
           validating, via a block validator, the request using the one consensus protocol type selected by the DLT host (By disclosing, “an authenticator on a client device to securely store one or more private keys, at least one of the private keys usable to authenticate a block of a blockchain” which means the client device is a block validator in a blockchain network (Claim 1 of Lindemann); “At 2403, one or more rules associated with the category of transaction are identified. Returning to the above example, if the transaction is categorized as a “high value transaction” then a rule associated with this transaction type may be selected. At 2404, …, information is sent to the client indicating the authentication requirements to complete the transaction. As discussed above, this may involve identifying …, or merely indicating the particular rule which needs to be implemented (e.g., if the client maintains local copies of the rules)” ([0253] and Fig. 24 of Lindemann); and “at 2405 a set of one or more authentication techniques are selected based on the requirements specified via the rule(s) …. If authentication is successful, determined at 2406, then the transaction is permitted at 2407” ([0254] and Fig. 24 of Lindemann)).
           Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of authenticating a transaction to add the transaction to a blockchain in view of Lindemann to include techniques of communicating the one consensus protocol type selected by the DLT host from the DLT host to the nodes in the consortium for use in for validating the request to add the new block to the blockchain; and validating, via a block validator, the request to add the new transaction to the blockchain using the one consensus protocol type selected by the DLT host. Doing so would result in an improved invention because this reduce the effort required to integrate authentication capabilities at the host, and increase the security by authenticating the transaction by blockchain nodes instead of only one authentication entity. 

Regarding claim 2, 12, and 22, Pierce also discloses:
          communicating the consensus protocol type determined for the transaction type to all participating nodes on the blockchain for use in validating the new transaction (By disclosing, “Major changes to the validation rules may also be updated through software upgrades.” which infers that the updated validation rules are communicated to the blockchain clients for validation. (Paragraph [0154] Pierce)); and 
           wherein receiving the packet with the request to add the new transaction to the blockchain via the new block comprises receiving from one of the participating nodes on the blockchain, the request to add the new transaction to the blockchain (By disclosing, “At act 802, a data message is received that includes a request to perform a transaction related to the blockchain. Generally, a data message may include data indicative of a request to store new data in the data structure management system. The data message may comprise a transaction to be implemented by the blockchain. The transaction message may be received from a participant in the blockchain network” (paragraph [0172] and Fig. 8 of Pierce); “at act 808, the blockchain client generates a new block including the transaction” (paragraph [0200] and Fig. 8 of Pierce); and “At act 810, the generated new block is communicated to other blockchain clients in the blockchain system e.g., to the network of entities implementing the blockchain” (paragraph [0200] and Fig. 8 of Pierce)).
        
Regarding claim 3, 13, and 23, Pierce also discloses:
          validating the request to add the new block to the blockchain when consensus is reached among a plurality of nodes in the peer-to-peer network formed from the participating nodes on the blockchain, according to the consensus protocol type, as determined by the DLT host (By disclosing, “A peer-to-peer network of nodes, each previously programmed with a set of validation rules, relay the transactions, often after validating the transactions”  (paragraph [0036] of Pierce); and “Each node of the network receives the transaction and executes the rules implemented by the Bitcoin blockchain software to validate the transaction, …, if validated, record it in the blockchain database” (paragraph [0007] of Pierce); and “Each of these proofs are attempts to prevent a double spending situation and allow for consensus of the blockchain” (paragraph [0158] of Pierce)).           

Claims 4, 14, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Pierce et al. (US 20190028276), in view of Li (CN 106815728A), further in view of Du (CN 107360248A), Lindemann (US 20190164156), and Drottar et al. (US 6333929).
Regarding claim 4, 14, and 24, Pierce also discloses:
          receiving a blockchain protocol packet (See at least paragraph [0172] of Pierce).
          Pierce does not disclose:
          a blockchain protocol packet consisting of one of: an application specific data field in a payload portion of the blockchain protocol data packet, and a field in a header portion of the blockchain protocol data packet, that specifies the transaction type.       
        And Grottar teaches:
        a field in a header portion of the data packet, that specifies the transaction type (By disclosing, a transaction header includes an opcode describing the transaction type (See at least Col 11 lines 53-56 of Drottar)).          
          It would also have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of Pierce in view of Drottar to include a field in a header portion of the blockchain protocol data packet that specifies the transaction type.  Doing so would result in an improved invention because this would allow the operation type and destination be identified in the packet, thus the transaction type is easier to be recognized for further processing.

Claims 5, 15, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Pierce et al. (US 20190028276), in view of Li (CN 106815728A), further in view of Du (CN 107360248A), Lindemann (US 20190164156), and Prakash et al. (US 20160092872).
Regarding claim 5, 15 and 25, Pierce also discloses:
          querying a database system communicatively interfaced with the DLT host using the transaction type to determine which one of the plurality of consensus protocol types available to the DLT host are to be used for committing the new transaction to the blockchain ((By disclosing, “A blockchain parser may query the blockchain for information stored in the distributed ledger’ (paragraph [0210] of Pierce); “a client computer having a graphical user interface or a Web browser through which a user may interact with an implementation of the subject matter described in this specification” (paragraph [0104] of Pierce); “The message management module 116 may determine the transaction type of the transaction requested in a given message” (paragraph [0134] of Pierce); “the validation rules for different transaction types (e.g., creation, transfer, and/or destruction/redemption of a digital asset) may be different” (paragraph [0034] of Pierce); the validation rules are used as a protocol to validate and add new transactions to the blockchain (paragraph [0034]-[0045] of Pierce); “Static and dynamic validation rules derived from data in the blockchain may be stored in the memory 320 in the data structure 306 or in a datastore in the validation processor 314” (paragraph [0109] of Pierce); and “the blockchain client identifies in data stored in a plurality of blocks of the blockchain, one more rules for validation of the transaction” which infers that a database for storing validation rules is queried. (paragraph [0197] of Pierce));
          Pierce does not expressly disclose:
          searching for the specified transaction type in a data store that associates each of the plurality of transaction types with one of the plurality of consensus protocol types; and
         obtaining the consensus protocol type associated with the specified transaction type, responsive to the searching.
          However, Prakash teaches:
          searching for the specified transaction type in a data store that associates each of the plurality of transaction types with one of the plurality of consensus protocol types (By disclosing, “[t]he transaction type may be compared to use policies … to find a specific use policy matching the transaction type” which infers that a data store that associates each of the transaction type with one policy is searched (See at least paragraph [0010] of Prakash)); and 
         obtaining the determined consensus protocol type associated with the specified transaction type, responsive to the searching (See at least paragraph [0010] of Prakash).  
          Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of Pierce in view of Prakash to include techniques of searching for the specified transaction type in a data store that associates each of the plurality of transaction types with one of the plurality of consensus protocol types; and obtaining the consensus protocol type associated with the specified transaction type, responsive to the searching. Doing so would result in an improved invention because this would allow transaction type be identified in the request and corresponding functions be performed based on the selected protocol.

Claims 6-8, 16-18, and 26- 28 are rejected under 35 U.S.C. 103 as being unpatentable over Pierce et al. (US 20190028276), in view of Li (CN 106815728A), further in view of Du (CN 107360248A), Lindemann (US 20190164156), Thomas et al. (US 20160148251), and Drottar et al. (US 6333929).
Regarding claim 6, 16, and 26, Pierce also discloses:
          querying a database system communicatively interfaced with the DLT host using the transaction type to determine which one of the plurality of consensus protocol types available to the DLT host are to be used for committing the new transaction to the blockchain ((By disclosing, “A blockchain parser may query the blockchain for information stored in the distributed ledger’ (paragraph [0210] of Pierce); “a client computer having a graphical user interface or a Web browser through which a user may interact with an implementation of the subject matter described in this specification” (paragraph [0104] of Pierce); “The message management module 116 may determine the transaction type of the transaction requested in a given message” (paragraph [0134] of Pierce); “the validation rules for different transaction types (e.g., creation, transfer, and/or destruction/redemption of a digital asset) may be different” (paragraph [0034] of Pierce); the validation rules are used as a protocol to validate and add new transactions to the blockchain (paragraph [0034]-[0045] of Pierce); “Static and dynamic validation rules derived from data in the blockchain may be stored in the memory 320 in the data structure 306 or in a datastore in the validation processor 314” (paragraph [0109] of Pierce); and “the blockchain client identifies in data stored in a plurality of blocks of the blockchain, one more rules for validation of the transaction” which infers that a database for storing validation rules is queried. (paragraph [0197] of Pierce));
          select one of the plurality of consensus protocols available to the DLT host to validate the request for adding the new transaction to the blockchain (By disclosing, “the validation rules for different transaction types (e.g., creation, transfer, and/or destruction/redemption of a digital asset) may be different” (paragraph [0034] of Pierce); and “at act 804, the blockchain client identifies in data stored in a plurality of blocks of the blockchain, one more rules for validation of the transaction” ([0197] of Pierce)); 
          transmitting, from the DLT host, a blockchain protocol packet (See at least paragraph [0172] of Pierce). 
          Pierce does not discloses, 
          utilizing a reinforcement learning-based software agent to select one of the plurality of consensus protocol type; and
          a blockchain protocol packet consisting of one of: an application specific data field in a payload portion of the blockchain protocol data packet, and a field in a header portion of the blockchain protocol data packet, that specified the determined one of the plurality of consensus protocol types.
          However, Thomas teaches:
          utilizing a reinforcement learning-based software agent to select one of the plurality of protocol type (By disclosing, a reinforcement learning agent to select an algorithm (See at least paragraph [0042] of Thomas)).
          Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of Pierce in view of Thomas to include techniques of selecting the one of the plurality of consensus protocols by a reinforcement learning-based software agent as disclosed by Thomas.  Doing so would result in an improved invention because this would allow software agents executed to take actions to maximize performance of a policy selection, thus improving the functionality of the claimed invention.
         And Drottar teaches:

         a field in a header portion of the blockchain protocol data packet, that specifies the one of the plurality of consensus protocol type (By disclosing, “the packet includes a transaction header and a MAC header”; “the MAC header includes, for example, the following fields: a version field (e.g., version of the protocol, etc.)” (See at least Col 3 lines 6-17, and Col 16 lines 3-12 of Drottar)).         
            It would also have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of Pierce in view of Drottar to include a field in a header portion of the blockchain protocol data packet, that specifies the selected one of the plurality of consensus protocols as disclosed by Drottar.  Doing so would result in an improved invention because this would allow the operation type and destination be identified in the packet, thus the transaction type is easier to be recognized for further processing.

Regarding claim 7, 17, and 27, Pierce also discloses:
          select the one of the plurality of consensus protocols for validating the request to add the new block to the blockchain based on one or more of: the specified transaction type (By disclosing, “The message management module 116 may determine the transaction type of the transaction requested in a given message” which infers that a transaction type is specified in the message (paragraph [0134] of Pierce); “the validation rules for different transaction types (e.g., creation, transfer, and/or destruction/redemption of a digital asset) may be different” (paragraph [0034] of Pierce); the validation rules are used as a protocol to validate and add new transactions to the blockchain (paragraph [0034]-[0045] of Pierce); “Static and dynamic validation rules derived from data in the blockchain may be stored in the memory 320 in the data structure 306 or in a datastore in the validation processor 314” (paragraph [0109] of Pierce); and “the blockchain client identifies in data stored in a plurality of blocks of the blockchain, one more rules for validation of the transaction” (paragraph [0197] of Pierce)).
          Pierce does not disclose:
          wherein the reinforcement learning-based software agent selects the one of the plurality of consensus protocols
          Thomas, however, teaches:
          wherein the reinforcement learning-based software agent selects the one of the plurality of protocols (By disclosing, a reinforcement learning agent to select an algorithm (See at least paragraph [0042] of Thomas)).
          Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of selecting one of the plurality of consensus protocols for validating the request to add the new block to the blockchain based on the specified transaction type in view of Thomas to include techniques of selecting the one of the plurality of consensus protocols by a reinforcement learning-based software agent.  Doing so would result in an improved invention because this would allow software agents executed to take actions to maximize performance of a policy selection, thus improving the functionality of the claimed invention.

Regarding claim 8, 18, and 28, Pierce also discloses:
          validating the request to add the new block to the blockchain when consensus is reached among participating nodes of a plurality of nodes in the peer-to-peer network according to the consensus protocol type (By disclosing, “A peer-to-peer network of nodes, each previously programmed with a set of validation rules, relay the transactions, often after validating the transactions”  (paragraph [0036] of Pierce); and “Each node of the network receives the transaction and executes the rules implemented by the Bitcoin blockchain software to validate the transaction, …, if validated, record it in the blockchain database” (paragraph [0007] of Pierce); and “Each of these proofs are attempts to prevent a double spending situation and allow for consensus of the blockchain” (paragraph [0158] of Pierce)).           

Claims 9, 19, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Pierce et al. (US 20190028276), in view of Li (CN 106815728A), further in view of Du (CN 107360248A), Lindemann (US 20190164156), Thomas et al. (US 20160148251), Drottar et al. (US 6333929), Garagiola et al. (US 20190149325), and Zhu (CN 107124403).
Regarding claim 9, 19, and 29, 
          Pierce does not disclose, but Garagiola, however, discloses:
          selecting the nodes in the peer-to-peer network to participate in the consensus protocol type according to one of: 
          a plurality of rules (By disclosing, the selected authorized nodes will be the ones to participate in the consensus while the other nodes behave as peers; “[t]he smart contracts can themselves be used to identify rules associated with authorization and access requirements and usage” (See at least paragraph [0038] and [0031] of Garagiola)), and 
           a reinforcement learning-based software agent.
           Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of Pierce to include techniques of selecting the nodes in the peer-to-peer network to participate in the selected consensus protocol according to a plurality of rules as disclosed by Garagiola.  Doing so would allow different subset of nodes to participate in different kinds of performance.
          Pierce does not disclose, but Zhu, however, discloses:
          the factors for node participation in consensus including one or more of: (i) computing resources of the nodes, (ii) a stake of the nodes in the consensus protocol, (iii) node domain knowledge, (iv) domain knowledge location in relation to the blockchain, (v) historical node performance in the selected consensus protocol, and (vi) properties of the new block to be added to the blockchain (By disclosing, selecting one subset of nodes from candidate nodes based on the network performance of the nodes, and/or the history records of the nodes ([0016], [0017] of the original document of Zhu)).
          Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of Pierce to include the factors for node participation in consensus including one or more of: (i) computing resources of the nodes, (ii) a stake of the nodes in the consensus protocol, (iii) node domain knowledge, (iv) domain knowledge location in relation to the blockchain, (v) historical node performance in the selected consensus protocol, and (vi) properties of the new block to be added to the blockchain. Doing so would result in an improved invention because this would allow the most appropriate nodes to be selected to perform the function based on the unique features/requirements of each consensus protocol, thus improving the computing efficiency of the claimed invention.  

Claims 10, 20, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Pierce et al. (US 20190028276), in view of Li (CN 106815728A), further in view of Du (CN 107360248A), Lindemann (US 20190164156), and Ligatti (US 20180262505).
Regarding claim 10, 20, and 30, Pierce does not disclose, but Ligatti, however, discloses:
         receiving from each of one or more of a plurality of nodes in a peer-to-peer network a weighted vote to add the new block to the blockchain, responsive to the request (By disclosing, “the authentication votes may be weighted based upon particular characteristics of the users” (See at least paragraph [0041] of Ligatti)); and 
         validating the request to add the new block to the blockchain when a sum of the received weighted votes exceeds a threshold (By disclosing, “the authenticator computing device may sum the total of all the authentication votes received and if the sum is above a predetermined threshold value, the authenticator computing device may grant access to the requesting user” (See at least paragraph [0041] of Ligatti)).
         Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of Pierce to include techniques of receiving from each of one or more of a plurality of nodes in a peer-to-peer network a weighted vote for a request and validating a request when a sum of the received weighted votes exceeds a threshold as disclosed by Ligatti.  Doing so would result in an improved invention because this would allow top-tier users' votes be more heavily than those of the lower-tier users.



                                       Response to Arguments
Applicant’s arguments with regard to the respect to the 35 U.S.C. § 103 rejection have been considered but are moot in view of new grounds of rejection initiated by applicant’s amendment to the claims.
	
                                                       Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20170200157 to Bergeon for disclosing processing transactions based on transaction type.
US 20170132625 to Kennedy for disclosing identifying an authentication rule based on transaction type to apply to transaction data for scoring the transaction data to validate the transaction and add the transaction to a blockchain.
US 20190386834 to Furukawa for disclosing determining a verification policy based on a transaction type to verify the transaction.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUAN ZHANG whose telephone number is (571)272-4642.  The examiner can normally be reached on Mon - Fri 10 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 5712701492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DUAN ZHANG/Examiner, Art Unit 3685    
/JAY HUANG/Primary Examiner, Art Unit 3619